Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2007-3086


                                  CARL G. MUELLER,

                                                               Petitioner,

                                            v.


                      MERIT SYSTEMS PROTECTION BOARD,

                                                               Respondent.

      Carl G. Mueller, of Big Bear Lake, California, pro se.

      Raymond W. Angelo, Attorney, Office of the General Counsel, United States Merit
Systems Protection Board, of Washington, DC, for respondent. With him on the brief
were B. Chad Bungard, General Counsel; Rosa M. Koppel, Deputy General Counsel;
and Stephanie M. Conley, Acting Associate General Counsel.

Appealed from: United States Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                       2007-3086


                                 CARL G. MUELLER,

                                                                   Petitioner,

                                           v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                                    Respondent.


                          __________________________

                              DECIDED: June 7, 2007
                           __________________________

Before MAYER, Circuit Judge, PLAGER, Senior Circuit Judge, and LOURIE, Circuit
Judge.

PER CURIAM.

      Carl G. Mueller appeals the Merit Systems Protection Board’s final decision,

which dismissed his appeal for lack of jurisdiction. Mueller v. Dep’t of Agric., SF-0752-

06-0777-I-1 (MSPB Dec. 14, 2006). We affirm.

      The board’s jurisdiction is limited to appeals by federal employees or applicants

for federal employment.    As a participant serving the Forest Service in the Senior

Community Service Employment Program, Mueller does not fall into either of those

categories. 42 U.S.C. § 3056b(a). In addition, the record shows that he was provided
documents during his orientation explaining that he was not a Forest Service employee.

Accordingly, the board properly dismissed the appeal for lack of jurisdiction.




2007-3086                                   2